                       No. 6:19-cv-00048

                     Daniel McCormick,
                           Plaintiff,
                              v.
                    Sheriff Castaloo et al.,
                         Defendants.

                Before BARKER , District Judge

                           ORDER

    Before the court are the findings of fact and recommenda-
tion of United States Magistrate Judge K. Nicole Mitchell re-
garding plaintiff’s civil rights lawsuit complaining of the
opening of his mail by jail staff at the Wood County Jail.
   Having conducted a proceeding in the form and manner
prescribed by 28 U.S.C. § 636(b)(1) and (3), the magistrate
judge recommended that the lawsuit be dismissed without
prejudice for failure to prosecute. Doc. 11. A copy of this re-
port was sent to the plaintiff at his last known address on Oc-
tober 17, 2019, but was returned as undeliverable. Doc. 12.
Since that date, no objections have been received, nor has
plaintiff contacted the court in any way. Plaintiff is therefore
barred from appealing the factual findings and legal conclu-
sions of the magistrate judge which are accepted and adopted
by the district court except upon grounds of clear error.
Douglass v. United Services Automobile Association, 79 F.3d 1415,
1430 (5th Cir. 1996) (en banc) (cleaned up).
   Upon review, the court finds no clear error. Accordingly,
the findings of fact and recommendation of the magistrate
judge (Doc. 11) are hereby adopted.
   It is therefore ordered that the above-styled civil action is
dismissed without prejudice for failure to prosecute. Any
motions which may be pending in this civil action are hereby
denied.
                  So ordered by the court on December 12, 2019.



                                  J. C AMPBELL B ARKER
                                United States District Judge




                            -2-
